DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
This application contains claims directed to the following patentably distinct species of: 
Genus A: type of cell; 
species include Natural Killer Cells; Stem cells or Progenitor cells; Differentiated cells; Genetically Engineered cells
Genus B: function of an organ or tissue
species include production of: protein; growth factor; cytokine; interleukin; small molecule characteristic 
The species of Genus A: cell type are independent or distinct because the different cell types are distinctly different species of cells with distinctly different functions. The species of Genus B: function of an organ or tissue are independent or distinct because each of the molecules produced are structurally distinct and each molecule performs a distinctly different function. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-8 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The inventions have acquired a separate status in the art in view of their different classification. Genus I classification is A61K 35/12. Genus II classification is A61K 2300/00. 
The inventions have acquired a separate status in the art due to their recognized divergent subject matter. 
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other inventions.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

During a telephone conversation with Geoffry Knudsen on June 28, 2022, a provisional election was made without traverse to prosecute the invention of Genus I (Cell type) - Stem Cells, specifically tissue plastic-adherent placental stem cells, recited in claims 11-12, and 14; and Genus II (function) - production of a protein, specifically epidermal growth factor EGF, recited in claims 19 and 20.  Affirmation of this election must be made by applicant in replying to this Office action. 
Epidermal growth factor (EGF) plays a major role in placental implantation, growth and differentiation, as evidenced by Evain-Brion et al. (“Placental Epidermal Growth Factor Receptors: From Physiology to Pathology”, Pediatric Research, 1993, Vol. 33, S7-S8). Claim 18 is withdrawn for being directed towards a cell that has been genetically engineered, and additionally requiring a composition comprising differentiated cells. Tissue plastic-adherent placental stem cells (PDACs) are stem cells, and therefore not differentiated cells. The specification is silent with respect to the genetic engineering of PDACs to produce a non-native protein or polypeptide, or overexpress a protein or polypeptide. As genetically engineered cells are not the elected cell type, claims 19 and 20 are also withdrawn for being directed towards a non-elected species. Therefore, claims 9-10, 13, and 15-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-8, 11-12, and 14 are being examined. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
Status of the Claims
	Claims 1-25 are pending in the instant application. Claims 9-10, 13, and 15-25 are withdrawn for being directed towards a non-elected species. Claims 1-8, 11-12, and 14 are being examined. 

Priority
	This application is a CON of 15/117,669 filed on August 9, 2016, which is a 371 of PCT/US2015/015157 filed on February 10, 2015 and claims priority to US provisional application 61/938,536 filed on February 11, 2014. 

Information Disclosure Statement
	The information disclosure statement filed on February 2, 2022 complies with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Specification
The use of the terms which are trade names or a marks used in commerce, has been noted in this application, for example Zenapax® on p. 38, paragraph 0120; 3D-Bioplotter™, NovoGen MMX Bioprinter™, Teflon®, and Thermolon® on p. 49, paragraph 0147. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7 and 11-12  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al., US 2012/0148632, published on June 14, 2012. 
Regarding claim 1, Chan teaches methods for complex tissue engineering involving combining pluripotent or multipotent cells such as stem cells with a biomaterial to make multiple undifferentiated or naïve subunits (relevant to functional physiological subunit FPU) (description p. 2, paragraph 0014). Chan teaches that the pluripotent or multipotent cells are encapsulated in a biomaterial barrier, for example an extracellular matrix biomaterial such as collagen (relevant to isolated ECM and at least one type of cell) (description p.2, paragraph 0017). Chan further teaches forming a bioengineered tissue graft by combining two or more functional subunits that mimics the structural and functional characteristics of a complex tissue (description p.2, paragraph 0015). Chan teaches that complex tissues include osteochondral tissue, intervertebral discs, cardiac strip with cardiac muscle containing vascularized networks, and a liver patch with hepatocytes fully vascularized (relevant to performs at least one function of an organ or tissue) (description p.2, paragraph 0020). Chan further teaches that BMP2 is secreted osteogenic differentiated MSC-collagen microspheres (description p.3, paragraph 0032 and Figure 4). Chan teaches that the functional subunits are tissue micromasses with a small volume, such as 10-6 mL (relevant to less than 1000 microliters in volume) (description p. 4, paragraph 0044). Chan teaches that the construct can be cultured to finetune the structural and functional properties prior to implantation (relevant to administrable) (description p. 3, paragraph 0022).  
Regarding claim 2, Chan teaches an embodiment where the functional subunits are tissue micromasses with a small volume, such as 10-6 mL, which is 0.01 microliter (description p.4, paragraph 0044). 
Regarding claim 5, Chan further teaches the functional subunits are tissue micromasses with a small volume, such as 10-6 mL, and with cells ranging from say 100 to 1000 (description p.4, paragraph 0044). 
Regarding claim 6, Chan teaches the fabrication of naïve subunits resulting in a cell-matrix mixture having a final density of 1250 cells per 2.5 microliter droplet (description p.6, paragraph 0066 – Example 3). 
Regarding claim 7, Chan teaches that integrating multiple functional subunits of different tissue components (description p.4, paragraph 0044). Chan teaches that a biomaterial can be derived from either natural or synthetic sources (relevant to additionally comprising a synthetic matrix) (description p.4, paragraph 0048). Chan further teaches that the composition can include a second biomaterial which can be proteoglycan or glycosaminoglycan (relevant to isolated ECM) (description p.4, paragraph 0049).  
Regarding claim 11, Chan teaches that cells can be pluripotent or multipotent stem cells, such as bone-marrow derived mesenchymal stem cells (description p.1, paragraph 0009). 
Regarding claim 12, Chan further teaches suitable pluripotent or multipotent cells including pluripotent stem cells, embryonic stem cells, bone marrow derived stem cells, and adipose derived stem cells (description p.2, paragraph 0016). 
	Thus, the noted instant claims are anticipated by Chan et al. and are being rejected as being known in the art before the effective filing date of the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., US 2012/0148632, published on June 14, 2012, as applied to claims 1-2, 5-7, and 11-12 above, and further in view of Gruene et al., (“Dispensing pico to nanolitre of a natural hydrogel by laser-assisted bioprinting”, BioMedical Engineering OnLine, 2011, vol. 10, p. 19). 
	The teachings of Chan are discussed above. 
Regarding claims 3 and 4, Chan does not teach a volume of “less than about 100 picoliters in volume” or “less than about 10 picoliters in volume”. 
However, Gruene teaches the generation of 3D stem cell grafts using laser printing techniques (p.2, first paragraph). Gruene teaches bioprinting of multi-cellular replicates in the generation of 3D multicellular constructs (abstract). Gruene teaches laser printing of natural hydrogel volumes in the range of 10 and 7000 picoliters (abstract). Gruene further teaches that printing tiny amounts of different hydrogels with a wide range of rheological characteristics in a controlled and precise way is important for the realization of 3D cell-hydrogel constructs that mimic various stiffnesses of native tissues (p.1, background). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the volume of the functional physiological unit (FPU) as taught by Gruene to identify optimum cell/matrix droplet conditions to obtain an FPU of less than 100 picoliters with a reasonable expectation of success, because Gruene teaches that controlling tiny droplets in a precise way is beneficial to create dimensional cell-hydrogel constructs. The results would have been predictable to one of ordinary skill in the art as the process of creating FPU volumes as small as 10 picoliters was known at the time of invention. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., US 2012/0148632, published on June 14, 2012, as applied to claims 1-2, 5-7, and 11-12 above, and further in view of Choi et al. (“Full-Thickness Skin Wound Healing Using Human Placenta-Derived Extracellular Matrix Containing Bioactive Molecules”, Tissue Engineering Part A, 2012 September 20, vol. 19, no. 3-4, pp.329-339) and Bhatia et al., US2008/181935, published on July 31, 2008. 
The teachings of Chan are discussed above. 
Regarding claim 8, Chan does not teach an ECM derived from placenta comprising 35-55% collagen and 10-30% elastin. 
Choi teaches that the human placenta contains abundant extracellular matrix (ECM) components (abstract). Choi teaches that the placenta contains collagen and elastin (p.329, Introduction 2nd column). Choi analyzed native placenta and identified the presence of collagen and elastin (p.331, Results – Composition analysis). Choi further teaches that following decellularization, the human placenta-derived ECM still retained large amounts of collagen and elastin (p.331, Results – Composition analysis). 
Choi does not teach specific percentages of collagen of about 35-55% and elastin of about 10-30%. 
Bhatia teaches human placental collagen compositions, and methods of making them (title). Bhatia teaches a process of isolating the extracellular matrix (ECM) from a human placenta (description p.28, paragraph 0306). Bhatia teaches that the ECM contained collagen (about 74% to about 90%) and elastin (ECM-5 contained 12% dry weight) (description p.29, paragraph 0314, and Table 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the placenta-derived extracellular matrix taught by Choi for the collagen ECM matrix taught by Chan, and further optimized the percentage of collagen and elastin contained in the ECM derived from the placenta as taught by Bhatia to arrive at the claimed invention. One of ordinary skill would have a reasonable expectation of success that the placenta-derived ECM as taught by Choi would behave similarly to the collagen-ECM taught by Chan because both matrices are primarily composed of collagen, and it would amount to a simple substitution of one known collagen matrix for another. It would have been obvious to select a placenta-derived ECM as taught by Choi having the desired collagen and elastin content by varying the processing method of the placenta as taught by Bhatia because Bhatia teaches that different placenta result in matrices having different percentages of collagen and elastin content.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al., US 2012/0148632, published on June 14, 2012, as applied to claims 1-2, 5-7, and 11-12 above, and further in view of Bhatia et al.(“Placenta Derived Adherent Cell (PDAC) Interaction and Response on Extracellular Matrix Isolated from Human Placenta“ Wounds, 2008 February, Vol. 20, Issue 2, pp. 29-36), cited as Bhatia NPL. 
The teachings of Chan are discussed above. 
 Regarding claim 14, Chan does not teach tissue culture plastic-adherent CD34-, CD10+, CD105+ and CD200+ placental stem cells. 
However, Bhatia NPL teaches Placenta Derived Adherent Cell Interaction and response on Extracellular Matrix isolated from Human Placenta (title). Bhatia NPL teaches that the pluripotent placenta derived adherent cells or PDACs have a phenotype described as CD34-, CD10+, CD45-, CD105+, and CD200+. Bhatia NPL teaches that these PDACs bind to and proliferate on extracellular matrix from the human placenta (abstract). It is also known that placenta derived cells Epidermal growth factor (EGF) plays a major role in placental implantation, growth and differentiation, as evidenced by Evain-Brion et al. (“Placental Epidermal Growth Factor Receptors: From Physiology to Pathology”, Pediatric Research, 1993, Vol. 33, S7-S8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the tissue culture plastic-adherent stem cells (PDACs) as taught by Bhatia as the type of pluripotent or multipotent cells taught by Chan to arrive at a functional physiological unit wherein the cell type is PDACS, because PDACs having the desired cell surface marker profile were known in the art as taught by Bhatia. Based on what was known in the art about placental stem cell surface markers, it would have been obvious to select PDACs expressing the desired cell surface markers. 
Conclusion
	No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636